                Case 20-11177-KBO              Doc 340       Filed 07/10/20         Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
AKORN, INC., et al.,1                                            ) Case No. 20-11177 (KBO)
                                                                 )
                                   Debtors.                      ) (Jointly Administered)
                                                                 )

                                      CERTIFICATE OF SERVICE

       I, Travis R. Buckingham, depose and say that I am employed by Kurtzman Carson
Consultants LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned
case.

       On July 3, 2020, at my direction and under my supervision, employees of KCC caused to
be served the following document via Email upon the service list attached hereto as Exhibit A;
and via First Class mail upon the service list attached hereto as Exhibit B:

            Declaration of Disinterestedness of Bryan Cave Leighton Paisner LLP Pursuant
             to the Order Authorizing the Retention and Compensation of Certain
             Professionals Utilized in the Ordinary Course of Business [Docket No. 328]

        Furthermore, in accordance with Local Rule 5005-4(c)(ii), all eligible CM/ECF
participants were served via the Court’s CM/ECF system with true and correct copies of the
foregoing.

Dated: July 10, 2020
                                                                               /s/ Travis R. Buckingham
                                                                               Travis R. Buckingham
                                                                                KCC
                                                                                222 N Pacific Coast Hwy
                                                                                Suite 300
                                                                                El Segundo, CA 90245
                                                                                Tel 310.823.9000


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
    Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
    Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-
    Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
    Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
    Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
    60045.
Case 20-11177-KBO   Doc 340   Filed 07/10/20   Page 2 of 5




                    Exhibit A
                                      Case 20-11177-KBO              Doc 340             Filed 07/10/20          Page 3 of 5
                                                                           Exhibit A
                                                                       OCP Service List
                                                                   Served via Electronic Mail



                     Description                             Creditor Name                     Creditor Notice Name                       Email
Counsel to the Ad Hoc Term Lender Group under                                              Attn Scott J. Greenberg,       sgreenberg@gibsondunn.com;
their Prepetition Term Loan Facility, Term DIP                                             Steven A. Domanowski,          sdomanowski@gibsondunn.com;
Lenders, and Stalking Horse Bidder                 Gibson, Dunn & Crutcher LLP             Jeremy D. Evans                jevans@gibsondunn.com
                                                                                           William A. Williams, Landon
Proposed Co-Counsel to the Official Committee of                                           S. Raiford, Catherine L.       wwilliams@jenner.com;
Unsecured Creditors                                Jenner & Block LLP                      Steege                         lraiford@jenner.com; csteege@jenner.com
                                                   Office of the United States Trustee
US Trustee for District of DE                      Delaware                                Jane Leamy                     jane.leamy@usdoj.com
Proposed Co-Counsel to the Official Committee of
Unsecured Creditors                                Saul Ewing Arnstein & Lehr LLP          Mark Minuti                    mark.minuti@saul.com
Counsel to the Prepetition Term Loan Agent and     Wilmer Cutler Pickering Hale and
DIP Agent                                          Dorr LLP                                Attn Andrew Goldman               andrew.goldman@wilmerhale.com
                                                                                           Robert S. Brady, Esq., Robert
Counsel to the Prepetition Term Loan Agent and     Young Conaway Stargatt & Taylor,        F. Poppiti, Jr., Esq., Allison S. rbrady@ycst.com; rpoppiti@ycst.com;
DIP Agent and Ad Hoc Term Lender Group             LLP                                     Mielke, Esq.                      amielke@ycst.com




         In re: Akorn, Inc., et al.
         Case No.: 20-11177                                                Page 1 of 1
Case 20-11177-KBO   Doc 340   Filed 07/10/20   Page 4 of 5




                    Exhibit B
                                                  Case 20-11177-KBO                    Doc 340     Filed 07/10/20     Page 5 of 5
                                                                                         Exhibit B
                                                                                     OCP Service List
                                                                                 Served via First Class Mail


                     Description                             CreditorName                     CreditorNoticeName          Address1          Address2       City    State      Zip
Counsel to the Ad Hoc Term Lender Group under                                            Attn Scott J. Greenberg,
their Prepetition Term Loan Facility, Term DIP                                           Steven A. Domanowski,
Lenders, and Stalking Horse Bidder               Gibson, Dunn & Crutcher LLP             Jeremy D. Evans            200 Park Avenue                     New York   NY      10166
                                                 Office of the United States Trustee
US Trustee for District of DE                    Delaware                                Jane Leamy                 844 King St Ste 2207   Lockbox 35   Wilmington DE      19899-0035




        In re: Akorn, Inc., et al.
        Case No.: 20-11177                                                                Page 1 of 1
